FILED
Sep 03, 2020

01:54 PM(CT)
TENNESSEE COURT OF
WORKERS’ COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

 

AT NASHVILLE
TERETHA RODGERS, ) Docket No. 2019-06-1998
Employee, )
V. )
HBC d/b/a SAKS FIFTH AVENUE, _)_ State File No. 100976-2019
Employer, )
and )
SAFETY NATIONAL CASUALTY ) Judge Joshua Davis Baker
CORP., )
Carrier. )
COMPENSATION ORDER

GRANTING SUMMARY JUDGMENT

 

This case came before the Court on August 31, 2020, on HBC’s Motion for
Summary Judgment. HBC argued the Court should grant summary judgment because Ms.
Rodgers cannot prove medical causation, an essential element of her claim. The Court
agrees and grants HBC’s motion for summary judgment because she failed to prove that
essential element of her claim.

Claim History

Ms. Rodgers alleged an injury from climbing ladders and kneeling while working
as a warehouse order picker for HBC. She sought medical treatment from Dr. Blake
Garside, who surgically repaired a right lateral meniscus tear but never identified the
primary cause of her knee injury. In a May 28, 2020 expedited hearing order, the Court
denied benefits because Ms. Rodgers failed to present expert medical evidence to prove
she would likely prevail at trial.
Findings of Fact and Conclusions of Law

HBC argued Ms. Rodgers cannot prove medical causation for her injury, which is
an essential element of her claim. Because she cannot prove an essential element of her
claim, HBC asserted there are no genuine issues of material fact that require trial and asked
that the Court grant summary judgment. The Court agrees with HBC.

When a party who does not bear the burden of proof at trial—HBC in this case—
files a motion for summary judgment, it must do one of two things to prevail: (1) submit
affirmative evidence that negates an essential element of the nonmoving party’s claim, or
(2) demonstrate that the nonmoving party’s evidence—Ms. Rodgers’s evidence here—i

 

i

insufficient to establish an essential element of the claim. Tenn. Code Ann. § 20-16-101
(2019); see also Rye v. Women's Care Ctr. of Memphis, MPLLC, 477 S.W.3d 235, 264
(Tenn. 2015).

HBC established that Dr. Garside did not causally relate Ms. Rodgers’s knee
problems to her employment. Thus, HBC demonstrated that Ms. Rodgers cannot establish
medical causation, an essential element of her claim.

Because HBC demonstrated Ms. Rodgers cannot establish medical causation based
on the current evidence, the burden shifted to Ms. Rodgers to show evidence establishing
medical causation. To do so, Ms. Rodgers needed to produce some evidence—affidavits
pleadings, depositions, responses to interrogatories, or admissions—showing a link
between her knee problems and her work. See Tenn. R. Civ. P. 56.06.

To meet this burden, Ms. Rodgers needed a physician’s opinion stating “to a
reasonable degree of medical certainty” that the work injury “contributed more than fifty
percent (50%) in causing . . . the need for medical treatment, considering all causes.” See
Tenn. Code Ann. § 50-6-102(14)(C) and (D). If she failed to provide a physician’s opinion
meeting this standard, “summary judgment, if appropriate, shall be entered against” her.
Tenn. R. Civ. P. 56.06. Ms. Rodgers provided no physician’s opinion, as she failed to
respond to HBC’s motion.! Accordingly, the Court holds HBC is entitled to a judgment as
a matter of law, and the motion is granted.

IT IS ORDERED as follows:

1. Ms. Rodgers’s claim for workers’ compensation benefits is dismissed with prejudice
to its refiling.

2. Unless appealed, this order shall become final thirty days after issuance.

 

' Also, if no response to a dispositive motion is filed, the Court considers the motion unopposed. Tenn.
Comp. R. & Regs. 0800-02-21-.18 (2)(b) (August 2019).

2
3. The filing fee of $150.00 is taxed to HBC under Tennessee Compilation Rules and
Regulations 0800-02-21-.07, to be paid to the Court Clerk, and for which execution
might issue as necessaty.

4. HBC shall prepare and file the SD-2 with the Court Clerk within ten days of this
order becoming final.

ENTERED September 3, 2020.

Yn Dp
Joshua Dae Baker, Judge
Court of Workers’ Compensation Claims

CERTIFICATE OF SERVICE

I certify that a copy of this Order was sent as indicated on September 3, 2020.

 

 

 

 

 

 

 

 

 

 

 

 

Name Certified | Via | Via _ | Service sent to:
Mail Fax | Email
Teretha Rodgers, X | Tarodgers55 10@gmail.com
Employee
Catheryne Grant, X | catherynelgrant@feeneymurray.com
Employer’s Attorney Jessica@feeneymurray.com
in,
gym

 

Penny Shrum, Court Clerk
Court of Workers’ Compensation Claims

We.courtclerk@tn. gov
 

Compensation Hearing Order Right to Appeal:

If you disagree with this Compensation Hearing Order, you may appeal to the Workers’
Compensation Appeals Board or the Tennessee Supreme Court. To appeal to the Workers’
Compensation Appeals Board, you must:

1. Complete the enclosed form entitled: “Notice of Appeal,” and file the form with the
Clerk of the Court of Workers’ Compensation Claims within thirty calendar days of the
date the compensation hearing order was filed. When filing the Notice of Appeal, you
must serve a copy upon the opposing party (or attorney, if represented).

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the filing fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of your appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. A licensed court
reporter must prepare a transcript and file it with the court clerk within fifteen calendar
days of the filing the Notice of Appeal. Alternatively, you may file a statement of the
evidence prepared jointly by both parties within fifteen calendar days of the filing of the
Notice of Appeal. The statement of the evidence must convey a complete and accurate
account of the hearing. The Workers’ Compensation Judge must approve the statement
of the evidence before the record is submitted to the Appeals Board. If the Appeals
Board is called upon to review testimony or other proof conceming factual matters, the
absence of a transcript or statement of the evidence can be a significant obstacle to
meaningful appellate review.

4. After the Workers’ Compensation Judge approves the record and the court clerk transmits
it to the Appeals Board, a docketing notice will be sent to the parties. The appealing
party has fifieen calendar days after the date of that notice to submit a brief to the
Appeals Board. See the Practices and Procedures of the Workers’ Compensation
Appeals Board.

To appeal your case directly to the Tennessee Supreme Court, the Compensation Hearing
Order must be final and you must comply with the Tennessee Rules of Appellate
Procedure. If neither party timely files an appeal with the Appeals Board, the trial court’s
Order will become final by operation of law thirty calendar days after entry. See Tenn.
Code Ann. § 50-6-239(c)(7).

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
 

NOTICE OF APPEAL

Tennessee Bureau of Workers’ Compensation

www.tn.gov/workforce/injuries-at-work/

wce,courtclerk@tn.gov | 1-800-332-2667
Docket No.:
State File No.:

Date of Injury:

 

Employee

 

Employer

Notice is given that

 

[List name(s) of all appealing party(ies). Use separate sheet if necessary.]

appeals the following order(s) of the Tennessee Court of Workers’ Compensation Claims to the
Workers’ Compensation Appeals Board (check one or more applicable boxes and include the date file-
stamped on the first page of the order(s) being appealed):

CO Expedited Hearing Order filed on 0 Motion Order filed on

2 Compensation Order filed on O Other Order filed on

issued by Judge

 

Statement of the Issues on Appeal
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

 

Parties
Appellant(s) (Requesting Party): [ Employer!” Employee
Address: Phone:

Email:
Attorney’s Name: BPR#:

 

 

Attorney’s Email: Phone:

 

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellant *

LB-1099 rev. 01/20 Page 1 of 2 RDA 11082
Employee Name: Docket No.: Date of Inj.:

 

 

 

 

 

 

Appellee(s) (Opposing Party): |_| Employer [Employee
Appellee’s Address: Phone:

Email:

Attorney’s Name: BPR#:

Attorney’s Email: Phone:

Attorney’s Address:

 

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

L, , certify that | have forwarded a
true and exact copy of this Notice of Appeal by First Class mail, postage prepaid, or in any manner as described
in Tennessee Compilation Rules & Regulations, Chapter 0800-02-21, to all parties and/or their attorneys in this
case on this the day of , 20

 

[Signature of appellant or attorney for appellant]

LB-1099 rev. 01/20 Page 2 of 2 RDA 11082